263 Ga. 65 (1993)
428 S.E.2d 84
RICHARDS
v.
THE STATE.
S93A0624.
Supreme Court of Georgia.
Decided April 12, 1993.
Joe H. Thalgott, for appellant.
Ralph M. Walke, District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, C. A. Benjamin Woolf, Assistant Attorney General, for appellee.
CARLEY, Justice.
Appellant was tried before a jury and found guilty of malice murder. He appeals from the judgment of conviction and life sentence entered by the trial court on the jury's guilty verdict.[1]
Appellant enumerates only the general grounds. The jury was authorized to reject appellant's theories of self-defense and accident. The testimony and physical evidence indicated that appellant was the aggressor throughout his struggle with the victim and that the pistol was intentionally fired from more than two feet away. When the evidence here is construed in the light of upholding the verdict, a rational trier of fact could have found the crime of murder beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979).
*66 Judgment affirmed. All the Justices concur.
NOTES
[1]  The crime occurred on July 5, 1991. Appellant was indicted on August 19, 1991. The verdict was returned on February 28, 1992. Appellant's extraordinary motion for new trial was filed on June 29, 1992 and denied on December 17, 1992. Appellant's notice of appeal was filed on January 7, 1992. The instant appeal was docketed on January 15, 1993 and submitted for decision on February 25, 1993.